Citation Nr: 1227230	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  03-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.  He has additional unverified service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and April 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

(The issue of entitlement to service connection for a low back disability is addressed in the remand that follows the decision below and is remanded to the agency of original jurisdiction (AOJ).)


FINDINGS OF FACT

1.  Prior to January 7, 2008, the Veteran's service-connected bilateral pes planus was manifested by subjective complaints of pain and pain on use; with clinical findings showing recurring onychomycosis but not showing the presence of marked deformity, swelling on use, or characteristic callosities.

2.  From January 7, 2008, the Veteran's service-connected bilateral pes planus has been manifested by subjective complaints of pain and pain on use; with clinical findings of severe pronation, tenderness with palpation along the length of the medial arch and some weakness of the foot inverters bilaterally.

3.  From April 25, 2011, the, the Veteran's service-connected bilateral pes planus has been manifested by subjective complaints of pain, swelling, stiffness, fatigability, and lack of endurance while standing and walking; with clinical findings of moderate pronation, inward bowing of the Achilles tendon with nonweight bearing and marked displacement with weight bearing that is correctable, with pain and spasm on manipulation, and malalignment of the forefoot and midfoot that is correctable.


CONCLUSIONS OF LAW

1.  Prior to January 7, 2008, the criteria for an evaluation in excess of 10 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011).

2.  From January 7, 2008, the criteria for a 30 percent rating for service-connected bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276.

3.  From April 25, 2011, the criteria for a 50 percent rating for service-connected bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from December 1977 to December 1981.  He originally sought service connection for a bilateral foot condition in March 1982.  The Veteran was afforded a VA examination in June 1982.  At that time he was found to have Grade I pes planus with negative x-rays of the feet.

The Veteran was granted service connection by way of a Board decision dated in January 1984.  The AOJ implemented the Board decision in February 1984 and awarded a 10 percent disability for bilateral pes planus.  The 10 percent rating has remained in effect to the present.  

The Veteran submitted a claim for an increased rating in February 2002.  He stated that he received care at the VA medical center (VAMC) in Iowa City, Iowa, and at the VA outpatient clinic (OPC) in Bettendorf, Iowa.  

VA treatment records for the period from August 1999 to February 2002 were associated with the claims folder.  An entry from August 1999 noted that the Veteran did not have a driver's license and walked everywhere.  He was seen for substance abuse counseling in October 2000.  His employer had required it in order for the Veteran to keep his job.  In November 2000 he complained of pain in his feet.  The Veteran was also being followed for his nonservice-connected diabetes mellitus, which included foot exams on multiple occasions for possible changes related to the diabetes.  In February 2001 he complained of foot pain and a stabbing pain in his toes.  He was said to stand on a cement floor all day at work in one position.  

The Veteran was afforded a VA foot examination in May 2002; the examiner reviewed the claims folder.  The Veteran complained of pain along the arch to the heels bilaterally with stiffness and pain on first weight bearing in the morning.  He complained of occasional mild swelling of the foot and occasional redness over the metatarsal heads bilaterally.  He reported pain on standing.  The Veteran stated that he was intolerant of his shoe inserts and that he was not receiving any therapy for his feet.  On physical examination, the Veteran demonstrated flexible Grade II pes planus bilaterally.  There was marked tenderness over the plantar ligament insertions at the metatarsal head and calcaneal insertions.  There was decreased sensory testing.  Radiographic examination was unremarkable.  The examiner provided diagnoses of flexible pes planus, plantar fasciitis and diabetes mellitus with peripheral neuropathy.

The AOJ denied the Veteran's claim for an increased rating in July 2002.  He submitted his notice of disagreement (NOD) with the denial in November 2002.  He also raised a new claim in regard to service connection for a back disorder.

The Veteran was afforded a VA examination in regard to his back and other issues in March 2003.  He reported that he had last worked in January 2002 when he was fired.  He was now a student and had not lost any time in that capacity due to back or knee problems.  His feet were not mentioned during the examination.

Additional VA treatment records for the period from January 2002 to May 2003 were obtained.  A January 2002 entry noted that the Veteran reported he was fired the night before.  He had been working 12-hour shifts.  There was no indication of any problems at work related to the Veteran's feet.  The Veteran was seen with a complaint of foot pain in May 2002.  An October 2002 podiatry clinic note indicated a chief complaint of (toe) nails that were painful in shoes or on ambulation; the nails were debrided.  On physical examination, no contributing deformities were noted.  An October 2002 problem list did not include pes planus.  The assessment was hypertrophic onychomycotic nails for all ten toes.  In December 2002, the Veteran underwent a diabetic foot examination; there were no abnormal findings.  In February 2003, the Veteran was again seen in the podiatry clinic for complaints of a nail condition.  He reported pain in his arches and said that inserts did not help.  In May 2003, the Veteran complained of intermittent shooting pains in his feet and hands of three months duration.

The Veteran testified at a video conference hearing in September 2004.  He described a normal day for him as involving constant foot pain all day and that his feet would swell periodically throughout the day.  He further testified that the pain was on the sides of the feet, as well as the middle and back.  The Veteran said he would have a tremendous amount of pain trying to walk in the morning and that it did not get better.  He said that he took Tylenol for the pain two or three times a day.  The Veteran's current employer, F.V., also testified.  He reported observing the Veteran in constant pain for which he took medication.  The employer stated that the Veteran moved more slowly than he did, even though they were the same age.  The Veteran further testified that his VA-prescribed shoe inserts did not provide any relief and that each foot experienced pretty much the same symptoms.  He also said that he had muscle cramping and spasms in his feet at least three times per day.  

The Veteran submitted additional evidence to the Board after his hearing.  In regard to his pes planus the evidence included a letter from K. Dodson, D.P.M., dated in September 2004, and a Patient Encounter Form, dated August 24, 2004.  The form noted the Veteran had noninsulin dependent diabetes mellitus and that he required an overall evaluation of his feet.  The form contained little information other than to note that the Veteran had bilateral pes planus with a history of pain that was not further described.  In his letter, Dr. Dodson said that he saw the Veteran on August 24th.  He said the Veteran had collapsing pes plano valgus foot structure which caused pain with ambulation.  He also said the Veteran had tried various arch supports without significant relief.  Dr. Dodson said he had informed the Veteran that his condition was not amenable to surgical intervention and recommended supportive shoes and accommodative insoles.  Finally, he said the Veteran would most likely continue to suffer intermittent chronic pain from the condition.

The Board denied the Veteran's claim for an increased rating for his service-connected bilateral pes planus in December 2004.  The Board did not address the statement from Dr. Dodson in making its decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties joint motion for partial remand in December 2005.  The case was returned to the Board to consider, inter alia, the evidence from Dr. Dodson.

The Board reviewed the evidence from Dr. Dodson and issued a new decision in August 2006, denying an increased rating for service-connected bilateral pes planus.  

The Veteran again appealed the Board's decision to the Court.  The parties submitted another joint motion to vacate the Board's decision and remand for additional development in September 2007.  The joint motion noted that the Board had considered the evidence from Dr. Dodson; however, it was stated that the Board appeared to employ its own, unsubstantiated medical opinion in determining whether Dr. Dodson's use of the words "collapsing pes plano valgus structure" constituted a foot deformity.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Court issued an order that approved the joint motion and the case was returned to the Board in September 2007.

While this issue was on appeal to the Court, additional development was undertaken in regard to the Veteran's claim for service connection for a low back disability, to include as secondary to service-connected pes planus.  This included obtaining VA treatment records for the period from October 2000 to October 2008.  Many of the entries were duplicative of earlier records up to May 2003.  After that time the Veteran continued to be monitored for his diabetes mellitus to include evaluations of his feet.  The debridement of his toe nails in October 2002 was noted in an entry from September 2003.  No new complaint was registered at that time.  Some onychomycosis was noted.  Several of the diabetic treatment entries noted that the Veteran walked for his exercise.  The Veteran was seen in the podiatry clinic in August 2005 with a complaint of long, thick, discolored nails that were painful in shoes and/or with ambulation.  No deformities were noted on examination.  The assessment was hypertrophic nails on all toes.  An entry from November 2005 noted that the Veteran had been working 9-12 hours a day at a roofing truss company.  The entry also noted the Veteran's report that it was heavy, physical work.  He was also noted to ride his bicycle to and from work, 8 miles; every day.  An otolaryngology note of May 2006 reported that the Veteran was unemployed as of that time.  The Veteran also had several podiatry appointments which consisted of treating his onychomycosis.  In June 2006 he had a thorough evaluation.  He complained of thick, discolored, elongated, ingrown, painful toe nails.  The podiatrist said the Veteran also complained of pain in the limb on ambulation that resulted from mycotic nails and cryptotic nails.  The podiatrist said there were palpable pulses for the left and right dorsalis and posterior tibial areas.  The Veteran also had protective sensation for the 1st, 3rd, and 5th toes as well as the arch and dorsum.  The assessment was painful mycotic, cryptotic and elongated toe nails for the 1st toe of each foot.

There is a neuropsychology evaluation for the Veteran, dated in June 2006.  The entry noted that the Veteran had been referred by VA Vocational Rehabilitation services.  The Veteran was said to have some vocational instability and the purpose of the evaluation was to assess whether the Veteran had attitude problems toward the work environment or problematic anger/personality disorder that might affect his work adjustment.  There was no mention of the Veteran's pes planus in the report or that he had a physical impairment that affected his ability to work.  A primary care note from June 2007 indicated that the Veteran reported having bilateral numbness between his 4th toes and was that he was noted to be developing hammer toes.  The examiner reported there was some swelling between the 1st and 2nd metatarsals.  The Veteran reported having some cramps of the left anterior tibialis muscle.  The examiner said this was likely due to muscle strain from compensating for foot pain.  

A podiatry entry from August 2007 noted that the Veteran complained of bilateral foot pain in the plantar fascia and the 5th MPJ [metatarsal phalangeal joint] area.  On physical examination, the Veteran's nails were reported as normal and he had palpable pulses.  He had protective sensation present in his toes, arch and dorsum.  The assessment was pes planus, hammer toe deformity, metatarsalgia, and diabetes mellitus.  The Veteran was to have x-rays of the feet and be given diabetic shoes.  He was issued the shoes that same month.  A primary care note from September 21, 2007, included a letter for the Veteran that said he was unable to work and could return to work on September 25th.  The Veteran was diagnosed with laryngo-tracheo bronchitis.  He was seen again in the podiatry clinic in December 2007.  He complained of bilateral foot pain and 4th toe pain.  He said his diabetic shoes helped.  The assessment was diabetes mellitus, pes planus and hammer toe deformity.  

An entry from February 2008 noted the Veteran was seen for complaints following a motor vehicle accident.  He was employed full time in a Federal government job.   A June 2008 podiatry note reported that the Veteran complained of right arch pain even with diabetic shoes.  The assessment was diabetes mellitus with pes planus/hammer toe deformity/right medial arch pain.  In July 2008 the Veteran was reported to be employed as an assembler in a manufacturing plant.  

The Veteran submitted a second evaluation by Dr. Dodson.  The evaluation was dated January 7, 2008.  The Veteran was said to complain of bilateral foot pain and was there to be evaluated to determine the extent of his disability for VA.  There was no indication of any ongoing treatment since the last report from Dr. Dodson in 2004.  Dr. Dodson said the Veteran had normal touch, pin, vibratory and proprioception sensations and that deep tendon reflexes were normal.  The Veteran's coordination was said to be good.  He said the Veteran had an apropulsive gait bilaterally with marked pronation throughout the gait cycle.  He said the Veteran's medial arch was collapsed and there was tenderness with palpation along the length of the medial arch.  Dr. Dodson also said that the 4th toe, bilaterally, revealed a varus orientation with some tenderness noted with range of motion.  He said there was some weakness of the foot inverters noted bilaterally.  No x-rays were done.  The impression was severe pes planus with apropulsive gait; marked pain with walking or standing.  He stated that the Veteran was referred to a pedorthotist for accommodative orthosis to provide support and control of severe pronation.  

The Board notes that the Veteran submitted a VA Form 21-4142, Authorization for Release of Information, in favor of Dr. Dodson that was received at the AOJ in November 2008 and forwarded to the Board in January 2009.  The form did not list a range of dates for records to be obtained.  The Veteran noted on the form that Dr. Dodson had been his podiatrist for many years.  The Veteran signed the form in November 2008.

The Board remanded the case for additional development in January 2009.  The Veteran was afforded a VA podiatry examination by way of a consult in March 2009.  The examination was performed by the same podiatrist who saw the Veteran in a clinical setting.  The examiner noted that the Veteran complained that his feet were stiff and painful, especially in the morning when getting out of bed.  The Veteran had tried different arch supports and shoes but still had pain, mainly in the balls of the feet and rubbing of the dorsal 4th and 5th toes.  The Veteran said he thought his diabetes was under control and he had not lost any of the feeling in his feet.  The examiner said the nonweight bearing examination showed apparent left pes planus with minimal valgus component and flexible hammer toe deformity of toes 4 and 5 of both feet.  There was no palpable foot pain.  The examiner said the Veteran had adequate range of motion for bilateral ankles, subtalar joint (STJ), midtarsal joint (MTJ), and MPJ.  The weight bearing examination was said to show no apparent antalgic gait, rectus calcanei was without varus and/or valgus deformity.  The Veteran was able to stand on his tip toes and walk on his heels.  

The assessment was diabetes mellitus, left pes planus, and hammer toe deformity.  The examiner added that the Veteran might benefit from custom-fitted diabetic shoes as the stock shoes were rubbing on the toes.  He said that some of the foot pain experienced by the Veteran may be related to diabetic peripheral neuropathy and/or osteoarthritis.  

The examiner provided an addendum to his report in March 2009.  In regard to the weight bearing examination he also noted the absence of what he described as the "too many toes" sign and a negative Helbings sign (both Achilles tendons were intact and rectus).  He said that both signs were suggestive of minimal valgus (frontal plane) deformity.  The examiner added that the posterior tibial tendon was intact, bilaterally, without tenderness.  The flexible pes planus was more noticeable on the left foot.  He said it was also difficult to ascertain palpable metatarsal head discomfort during the examination.  He said that most of the Veteran's foot pain was functional per history and there was no evidence of hyperkeratotic lesions.  

The Veteran was afforded a VA examination to assess the current status of his service-connected foot disability on April 25, 2011.  The Veteran reported that his feet had gotten worse and that the forefoot was painful and that he limped, favoring the ball of the feet.  He also said there was much pain in getting up on the balls of both feet.  The Veteran related having problems with his feet in service.  The Veteran also said he had seen Dr. Dodson but received most of his medical care from VA.  The Veteran said he received custom orthopedic shoes through VA and custom inserts.  The examiner noted that the Veteran was also found to have hammer toe deformity which was getting worse.  The Veteran said he had constant spasms in his feet and toes and that he must rub them.  

The examiner addressed the symptoms expressed by the Veteran relating to each foot.  In regard to the left foot, the examiner said that there was no evidence of heat or weakness.  The examiner said the symptoms of pain, swelling, stiffness, fatigability, and lack of endurance while standing and walking were identified.  He said the symptoms were in the forefoot, into the metatarsophalangeal (MTP) joint, and bunions.  As to the Veteran's right foot the examiner said there was no heat, redness, or weakness identified.  However, as with the left foot, the Veteran had symptoms of pain, swelling, stiffness, fatigability, and lack of endurance while standing and walking.  The location of the symptoms was the same as with the left foot, in the forefoot, into the MTP joint, and bunions.

The examiner said that the Veteran had flare-ups of his symptoms and they were weekly or more often.  They would last less than a day.  The Veteran reported precipitating factors such as weather changes, prolonged walking - of more than a few yards, standing between 30-45 minutes, sitting for 90 minutes or more and running.  The examiner said there was a moderate impact from the flare-ups.  He said the Veteran could stand for more than one hour but less than three hours.  The Veteran could also walk one-quarter of a mile.  The Veteran required corrective shoes, orthotic insert, and a brace (although the brace was never described).  The efficacy of the aids was said to be good.  

The physical examination of the left foot found no evidence of instability or weakness.  The examiner said there was evidence of painful motion, swelling, tenderness, and abnormal weight bearing.  He said the findings on the left foot were much more prevalent than that of the right foot.  There was puffy swelling in the forefoot with less cushioning (fat pad) of the lateral and medial aspects of the MTP's and distal PT.  He said that active and passive motion of the toes and foot could increase the tenderness and pain in and around these areas.  The examiner said there was tenderness along the plantar fascia and in the calcaneus area.  He also said that the evidence of abnormal weight bearing was from callosities, and an unusual shoe wear pattern.  The Veteran was also found to have hammer toe deformities of toes 2-5 with what the examiner said was "mild top moderate."  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  

The examiner further noted that there was inward bowing of the Achilles tendon with nonweight bearing and marked displacement with weight bearing.  This was correctable with manipulation but there was pain and spasm on manipulation.  There was also a forefoot malalignment that was correctable with manipulation but this was painful.  The same was true for a finding of a midfoot malalignment.  The examiner said the Veteran had moderate pronation.  There was no arch present with or without weight bearing.  There was pain on manipulation.  The examiner also said the long axis and weight bearing line was grossly displaced due to genu varus (bow legged) deformity.  He said there was 0 degrees of valgus and this was correctible with manipulation.  

In regard to the right foot, the examiner provided nearly the same findings.  One difference was in regard to the varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Here, the examiner said it was at the forefoot, into the MTP's and bunions.  

The examiner included the report from the March 2009 consult.  Current x-rays of the feet were interpreted to show bilateral pes planus, mild ossification of the Achilles tendon bilaterally, and moderate degenerative changes of both feet.  

The examiner provided diagnoses of bilateral pes planus, hammer toe deformity of toes 2-5, bilaterally, plantar fasciitis, bilaterally, left greater than right, chronic and moderate, and requirement for use of orthopedic shoes and inserts.  The examiner said the Veteran's disability had an impact on the Veteran's occupational activities through lack of stamina and pain.  As to effecting daily activities the examiner said there was a moderate impact on sports, mild impact on exercise and traveling, and no impact on chores, shopping, feeding, bathing, dressing, toileting, grooming or driving.  The Veteran was noted to be employed full-time as a labor helper.  Information obtained from his back examination noted he had worked at this position for the past 8 months.  He had previously been unemployed for two years and had worked as a plastic company worker for 5 months before then.  

The AOJ continued to deny an increased rating for the Veteran's disability.  A supplemental statement of the case (SSOC) was issued in April 2012.  The Veteran responded to the SSOC that he had nothing further to submit and the case was returned to the Board.


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral foot disability has been assigned a 10 percent evaluation under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2011).  Under Diagnostic Code 5276 a 10 percent is applicable where there are moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is to be rated at 20 percent for unilateral involvement; bilateral involvement to this degree is to be rated at 30 percent.  Finally, a 50 percent rating is warranted where the symptoms are pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

The treatment entries for the year prior to the claim and the May 2002 VA examination do not support an increase in the Veteran's disability rating.  The evidence demonstrates that the Veteran's disability is more closely approximated by the rating criteria for a 10 percent rating.  The Veteran had pain on use of his feet with subjective symptoms of occasional mild swelling.  The Veteran had tenderness over the plantar ligament insertions at the metatarsal head and calcaneal insertions.  X-rays were negative.  

Additional VA treatment records, to include podiatry and diabetes mellitus evaluations, reflect complaints mostly associated with onychomycosis of the toe nails.  The Veteran did complain of some pain in his feet at different times.  At his hearing in September 2004 he said that he had constant foot pain all day and that his feet would swell periodically.  He took Tylenol for his pain.  His employer, at that time, testified that he observed the Veteran as being in pain on the job.  The Veteran related that he experienced muscle cramping and spasms in his feet at least three times a day.  

The August 2004 report from Dr. Dodson described the Veteran as having collapsing pes plano valgus foot structure which caused pain with ambulation.  He said the Veteran was likely to continue to suffer from intermittent chronic pain from the condition.  The Board notes that its original denial of the Veteran's increased rating claim in December 2004 was vacated through the grant of a joint motion in December 2005.  The joint motion cited to the language used by Dr. Dodson as possibly representing evidence of a deformity by citing to a definition for valgus.  Even if it is conceded that the use of the term valgus represents a "deformity" the statement, standing alone, does not support a 30 percent rating for the Veteran's disability.

The rating criteria refer to a marked deformity for a 30 percent rating.  That is not represented in the report from Dr. Dodson.  Further, he said the Veteran would likely have chronic intermittent pain with ambulation.  He did not state that the Veteran had pain on manipulation and use accentuated, or swelling on use or refer to any evidence of callosities.  Nor were these symptoms objectively demonstrated in the other evidence of record at that time.  Thus, while the valgus foot structure may represent a deformity, the totality of the evidence as of the time of the report from Dr. Dodson does not support an increased rating.

VA treatment entries from 2005 to 2007 note diabetes mellitus foot examinations as well as podiatry visits.  As before, the podiatry visits relate mostly to treatment for onychomycosis.  However, the primary care note from June 2007 noted that the Veteran reported having bilateral numbness between his 4th toes and that he was noted to be developing hammertoes.  The examiner reported there was some swelling between the 1st and 2nd metatarsals.  The Veteran reported having some cramps of the left anterior tibialis muscle.  The examiner said this was likely due to muscle strain from compensating for foot pain.  This was the first noted evidence of hammer toe.  The August 2007 podiatry entry noted pain the plantar fascia and the 5th MTP joint.  The Veteran's toe nails were normal at that time.  The assessment was diabetes mellitus, pes planus and hammer toe deformity.

The January 7, 2008, report from Dr. Dodson was more detailed in its findings than the report from September 2004.  The Veteran was noted to have an apropulsive gait bilaterally with marked pronation throughout the gait cycle.  He said the Veteran's medial arch was collapsed and there was tenderness with palpation along the length of the medial arch.  Dr. Dodson also said that the 4th toe, bilaterally, revealed a varus orientation with some tenderness noted with range of motion.  There was evidence of some weakness of the foot inverters bilaterally.  The impression was severe pes planus with apropulsive gait; marked pain with walking or standing.

The VA podiatry consult of March 2009 did not show the same severity of symptoms as the report from Dr. Dodson.  There was no evidence of pronation or palpable foot pain.  The Veteran did not have an antalgic gait and the rectus calcanei were said to be without varus and/or valgus deformity.  

However, the VA podiatry examination of April 2011 was much more detailed with the use of the appropriate examination worksheet.  The findings from that examination were more in line with those of Dr. Dodson from January 2008.  Further, they demonstrated even more severe symptomatology.  The VA examiner did say his findings on the left foot were much more prevalent than those of the right foot; however, pes planus was present bilaterally.  He said that active and passive motion of the toes and foot could increase the tenderness and pain in and around these areas.  The examiner said there was tenderness along the plantar fascia and in the calcaneus area.  He also said that the evidence of abnormal weight bearing was from callosities, and an unusual shoe wear pattern.  

In addition to the subjective symptoms related by the Veteran, the examiner identified inward bowing of the Achilles tendon with nonweight bearing and marked displacement with weight bearing.  Although this was correctable with manipulation the Veteran had pain and spasm on manipulation.  The Veteran also had forefoot and midfoot malalignment that was correctable but painful.  The examiner said the Veteran's pronation was only moderate.  The Veteran related that he had not had relief from the use of orthopedic shoes and appliances but the examiner said the efficacy of the aids was good.  

The Board finds that, resolving reasonable doubt in favor of the Veteran, the evidence of record supports the grant of a 30 percent rating for his service-connected bilateral pes planus from January 7, 2008.  The report from Dr. Dodson documents a clear increase in the overall symptomatology to include severe pronation, tenderness to palpation, and weakness of foot inverters.  The Veteran also had developed hammer toes at that point that were causing pain as well.  The date of the report represents the earliest date that the change in disability is supported by the evidence.  

The Board finds that the evidence of record supports a grant of a 50 percent rating from the date of the VA examination of April 25, 2011.  The results of that examination, as recapped above, provide findings that are more consistent with a 50 percent rating.  The date of the examination is also the earliest date that the evidence demonstrates the increase in disability.  

The Board has considered other potentially applicable diagnostic codes which provide for a rating in excess of 10 percent for a foot disability prior to January 7, 2008.  This includes Diagnostic Code 5271 for limited motion of the ankle, Diagnostic Code 5278 for acquired claw foot (pes cavus), Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones, and Diagnostic Code 5284 for foot injuries.  38 C.F.R. § 4.71a.  However, the Veteran does not exhibit any of the required findings and/or symptomatology to warrant the assignment of an increased rating under those respective diagnostic codes at any time during the pendency of the appeal.  

The Board is unable to identify a reasonable basis for granting higher disability ratings for the time periods already established.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are precisely described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [pes planus] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

III.  Veterans Claims Assistance Act 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for an increased rating in February 2002.  The AOJ wrote to him in April 2002 with notice on how to substantiate his claim for an increased rating.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  

The Veteran's claim was denied in July 2002.  He submitted his NOD in November 2002.  The Veteran was issued a statement of the case (SOC) in December 2002.

The Board issued two decisions that denied an increased rating for the Veteran's service-connected pes planus in December 2004 and August 2006, respectively.  Both decisions were vacated by way of a Court order.  In both instances, the Veteran's case was returned to the Board for further action.

The Board remanded the case for additional development in January 2009 and March 2011, respectively.  The requested development was conducted and the case returned to the Board for adjudication.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an increased rating for his pes planus through his lay statements and submission of private medical reports.  He appealed two decisions to the Court with specific arguments as to what he believed the evidenced showed in his favor.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to his claim has been obtained.  The evidence includes his STRs, VA treatment records, and private treatment records.  He was afforded VA examinations.  The Veteran testified at a video conference hearing.  He appealed two prior Board decisions to the Court; each of which was vacated in keeping with the Veteran's arguments.  The Board remanded the case twice for additional development.

As noted, the Veteran was afforded VA examinations in May 2002, March 2009 and April 2011.  The Board finds that the examination reports contain the necessary medical evidence to allow for an adjudication of the Veteran's increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners conducted a review of the medical evidence of record, noted the Veteran's symptoms and provided objective findings as to the extent of his disability.  The April 2011 examiner had the benefit of a more developed record as well as the prior examination reports to consider.  The report provided extensive details as to the Veteran's subjective symptoms and objective findings on examination.

Finally, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2011).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  

In that regard, the Board attempted to obtain private treatment records from Dr. Dodson by soliciting the records from the Veteran or by obtaining authorization from him to obtain the records.  This was done by way of correspondence to the Veteran from the AOJ dated in March 2011 and July 2011.  The Veteran did not respond to the request for the records or the request for his authorization to obtain the records.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record, that can be obtained.  The Board is also unaware of any such evidence.


ORDER

A 30 percent rating for bilateral pes planus from January 7, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent rating for bilateral pes planus from April 25, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is also seeking entitlement to service connection for a low back disability to include as secondary to his service-connected pes planus.  The Board has remanded this issue three times in an effort to obtain relevant evidence, to include medical and military records, as well as required medical opinions.  Unfortunately, all efforts to date have not been successful as the requested development has not been completed by the AOJ.  This issue was last remanded in March 2011 and, unfortunately, must be remanded yet again.

The Veteran served on active duty from December 1977 to December 1981.  The Veteran submitted his initial claim for VA disability compensation benefits in June 1982.  He did not identify any other military service at that time.  His STRs for his period of active service are of record.

The Veteran submitted a Department of the Army (DA) Form 3053, Declaration of Retired Pay Benefits Received and Waivers, in November 1987.  The form indicated that the Veteran wanted to waive retired pay for a total of 13 days for fiscal year 1987 while on active duty for training.  The form further indicated that he was scheduled for active duty for training for 13 days during November 1987.  

The Board notes that the Veteran checked the block on the form that indicated he was in receipt of retired or retainer pay because of military service.  This may have been in error given that he had not completed more than 10 years of service at the time he submitted the form and, absent a retirement for medical disability, would not generally be in receipt of retired pay.

The Veteran also submitted a copy of U. S. Army Reserve orders issued from the Army Reserve Personnel Commend Center (ARPERCEN) in October 1987.  The Veteran was ordered to active duty for training for 12 days beginning November 9, 1987.  He was to be released from his active duty for training status after the completion of the authorized period.  The Veteran also submitted a Military Pay Voucher, dated in November 1987.  It reflects the Veteran as being on active duty for training from November 8 to November 20, 1987.

This was the only information provided by the Veteran of his involvement with the Army Reserve.  It is not known if he maintained an active status, as in drilling on a regular basis, or was in a recall status without required drill participation.  The orders were issued almost six years after the Veteran was discharged from active duty.  Further it is not known if he was subject to routine physical examinations and/or other physical assessments to determine his fitness for duty while in the Reserves.  Also, given the form used by the Veteran, it is not certain whether he had achieved a retirement status from the Army on some basis. 

The prior remand requested that the Veteran be contacted and asked to provide information regarding his period of Army Reserve service and whether he was retired from either the Army or Army Reserve.  The STRs related to his Reserve service were to be requested from the appropriate agency.  

The AOJ wrote to the Veteran in March and July 2011, respectively, and asked that he identify any additional period of military service.  The Veteran failed to respond to either letter.  The AOJ then made a request for the Veteran's military records to the Illinois National Guard.  As to be expected, a negative reply for the records was received in January 2012.  This is because there is no evidence of record to show any affiliation with a National Guard component.  Rather the records submitted by the Veteran identify his involvement with the Army Reserve.  On remand, a new request for records must be made.

The Board notes that the request for records was made after the Veteran had been afforded a VA spine examination.  For reasons to be set forth below, a new examination is required on remand.  However, on remand, no examination should be scheduled until the question of whether there are additional military medical records for the Veteran has been resolved.  The records, if they exist, are necessary in making any determination of direct service connection as well as addressing the other two theories of service connection.  

The Board also requested an examination to assess the Veteran's low back disability claim.  The action paragraphs set forth three areas that required the examiner to express an opinion.  This included requesting an opinion whether any injury or disease was superimposed on the Veteran's spina bifida during service; whether it was more likely than not that any currently diagnosed low back disorder was related to the Veteran's military service; and, if the first two questions were answered in the negative, whether it was at least as likely as not that any currently diagnosed low back disorder was: 1) caused by the Veteran's service-connected disabilities of pes planus, right knee pain, and/or left knee pain, and, if not, 2) whether any currently diagnosed low back disorder was aggravated (permanently made worse) by the Veteran's service-connected disabilities.

The Veteran was afforded the requested examination in April 2011.  As noted, without benefit of a resolution of whether there were outstanding STRs.  The examiner provided diagnoses of moderate to severe degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine and status post hemilaminectomy L4-5.  The examiner did not address the question regarding a superimposed injury or disease on the Veteran's spina bifida during service.  Nor did the examiner provide an opinion as to whether the diagnosed back disorders were directly related to the Veteran's military service.

As to secondary service connection, the examiner did provide an opinion that the Veteran's diagnosed back disorders were not caused by his service-connected pes planus.  The examiner did not address the second component of the question - whether the Veteran's back disorders were aggravated by his service-connected pes planus.  Moreover, the examiner did not address any possible relationship between the Veteran's diagnosed back disorders and his service-connected knee disabilities.

The examination report did not comply with the instructions from the prior remand and is inadequate.  A new examination is required in order to obtain the necessary medical opinions in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also noted that the Veteran received treatment for his back, to include surgery, from R. W. Milas, M.D.  The Veteran reported treatment from a Dr. Ade.  The Veteran was to be asked to provide those records or authorize VA to obtain them.  The AOJ wrote to the Veteran in March and July 2011, respectively, and advised the Veteran to provide the records or authorize VA to obtain them.  The Veteran did not respond to either letter.

As noted above, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Woods, supra.  Also as stated before, VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk, supra.  On remand, the Veteran should be asked to either provide all relevant treatment records from whatever private source, or identify such evidence to VA and provide the required authorization for VA to obtain the records on his behalf. 

Finally, the Board noted that VA treatment records also showed that the Veteran was seen in the primary clinic for back pain in February 2008.  An entry from February 11, 2008, notes that he was approved for 12 sessions of chiropractic treatment.  The name of the private chiropractor is included in the entry.  Those records should be obtained.  In addition, the Veteran was said to have an x-ray of the lumbosacral spine but no results are indicated in the records.  The x-ray was ordered during a February 27, 2008, clinic visit.

The Board requested that the chiropractic records be obtained as well as the report of any x-rays.  A report for an x-ray of the lumbosacral spine, dated in February 2008, was received.  The chiropractic records were not.  On remand, the chiropractic records should again be requested, or, if part of the VA record system, included in the claims folder or Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The VA-authorized chiropractic treatment records from 2008 should be obtained. 

The Veteran should be specifically asked to provide the records or authorize the AOJ to obtain them for evaluation/treatment for his back complaints in 1999 and 2001.  This would include records from Dr. Milas, the chiropractor referenced by Dr. Milas in his report of May 2001, and records from Dr. Ade.

2.  The Veteran should be asked to identify all periods of military service after he was separated from active duty in December 1981.  This would include any and all Army Reserve service.  Even if the Veteran does not respond, a request for possible outstanding Army Reserve service treatment records should be made to the appropriate agency.  

(The Veteran provided a copy of orders from the Reserve unit that called him to active duty.  This unit should serve as a starting point in any request for outstanding records.)  

All efforts to obtain the Army Reserve records must be documented in the claims folder.  If the records are not available, or do not exist, then a formal finding to that extent must be included in the claims folder.

3.  Only upon completion of the above-requested development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for his low back disability.  The claims folder and a copy of the remand section of this decision must be provided to the examiner and reviewed as part of the examination.  The examiner should indicate in the report that they have reviewed the claims folder as well as the remand section of this decision.  

All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder.  An examination worksheet should be used for the report.

(The examiner is advised that there was x-ray evidence of spina bifida with a transitional vertebra noted in service in February 1980.  The Veteran was diagnosed with low back pain at that time.  He was later diagnosed with lumbosacral spasms in service in October 1980.)

1) The examiner is requested to identify any and all disorders of the low back.  The examiner is also requested to provide an opinion as to whether an injury or disease was superimposed on the Veteran's spina bifida during service.  

2) The examiner is also asked to express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed low back disorder is related to the Veteran's military service.

3) In addition, if the examiner determines that any identified low back disorder is not directly related to the Veteran's military service, the examiner is requested to provide an opinion 1) whether it is at least as likely as not that any currently diagnosed low back disorder has been caused by the Veteran's service-connected disabilities of pes planus, right knee pain, and/or left knee pain; if not, 2) whether any of the service-connected disabilities aggravates (permanently makes worse) any current disorder of the low back.  

A complete rationale for any opinion expressed must be provided.  

3.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall.  

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


